WITMER, District Judge.
After hearing the argument of counsel, reading and considering the opinion filed by j. Edward Vander-sloot, Esq., referee, the exceptions thereto and the record in this case, it is, upon consideration, adjudged and decreed that the findings of the referee in favor of the trustee and general creditors disallowing the claim of the commonwealth, as preferred, and in rejecting the claim for penalties, are in accordance with the law, and the referee’s conclusions and order are affirmed.
The well-considered opinion of the learned referee is adopted as the opinion, conclusions, and order of the court.